Citation Nr: 0300377	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
postgastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 
1946.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In August 2000, the 
Board remanded the case for additional development.  To 
the extent possible, that development has been completed, 
and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  The veteran has been notified 
of the evidence he should obtain and which evidence VA 
would obtain.

2.  An esophagogastroduodenoscopy (EGD) performed in 
September 2000 revealed two gastrojejunal ulcers, which 
has resulted in pain, recurring melena, hematemesis, and 
weight loss, all of which have rendered the veteran 
totally incapacitated. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the 
veteran's postgastrectomy syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7306 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
See also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The Board finds 
that the requirements under the VCAA have been satisfied 
in this case, and that any potential deficiencies in 
complying with the VCAA are rendered moot by virtue of the 
favorable outcome in this appeal.  

In a June 1946 decision, the RO granted service connection 
for peptic ulcer disease.  After the veteran underwent a 
partial gastrectomy, the RO recharacterized the veteran's 
disability as postgastrectomy syndrome, and assigned a 40 
percent disability evaluation.  This appeal arises from 
the veteran's October 1993 claim in which he requested an 
evaluation in excess of 40 percent for his postgastrectomy 
syndrome.  In a June 2002 decision, the RO granted an 
increased evaluation to 60 percent, effective October 4, 
1993, the date he filed his claim.  Therefore, the issue 
before the Board is entitlement to an evaluation in excess 
of 60 percent for post-gastrectomy syndrome.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The veteran's postgastrectomy syndrome is currently 
evaluated as 60 percent disabling under Diagnostic Code 
(DC) 7308.  The Board notes that 60 percent is the maximum 
evaluation available under DC 7308.  38 C.F.R. § 4.114, DC 
7308.  Therefore, the Board must determine whether an 
evaluation in excess of 60 percent is warranted under 
another applicable diagnostic code that pertains to the 
digestive system.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  

An EGD performed in September 2000 revealed two 
gastrojejunal ulcers.  As such, the Board will evaluate 
the veteran's disability under DC 7306, which pertains to 
a marginal ulcer (gastrojejunal).  This code provision 
provides a 100 percent evaluation for a totally 
incapacitating pronounced gastrojejunal ulcer, with 
periodic or continuous pain unrelieved by standard ulcer 
therapy and with periodic vomiting, recurring melena or 
hematemesis, and weight loss.  38 C.F.R. § 4.114, DC 7306.  

In this case, the record shows that the veteran testified 
before a hearing officer at the RO in March 1995 
concerning the nature and severity of his gastrointestinal 
symptoms.  The veteran reported diarrhea, constipation, 
gas, and epigastric pain.  He explained that he had been 
hospitalized in the past for these symptoms and that he 
currently resided at a residential nursing facility. 

The veteran was admitted to the emergency room at Graham 
Regional Medical Center in September 2000 for complaints 
of abdominal pain and vomiting large amounts of blood.  A 
Nasogastric tube was placed, and he was transferred to 
United Regional Health Care System for further evaluation.  
An EGD revealed two small ulcers, the largest measuring 
7.0 millimeters, which were the source of his bleeding.  
The diagnostic impression included (1) upper 
gastrointestinal bleed, (2) gastritis, and (3) 
gastrojejunal ulcer. 

In correspondence dated February 2001, C.H.R. stated that 
the veteran had been living at a residential nursing 
facility since September 1995, where he required 24-hour 
skilled nursing to assess and monitor his multiple, 
unstable conditions.   She noted that the veteran's most 
recent hospital stay was in September 2000, when he was 
admitted for GI bleeding and epigastric pain.  She stated 
that his current diagnoses included non-insulin dependent 
diabetes mellitus, anxiety, hyperlipidemia, 
arteriosclerotic cardiovascular disease, and cerebral 
vascular disease.  

In July 2001, a VA physician noted that the veteran was 
still living at a residential nursing facility and was 
physically unable to attend a VA examination.  However, 
the physician obtained information concerning the 
veteran's condition from a private physician at the 
residential nursing facility.  Based on that information, 
it was noted that the veteran experienced epigastric pain, 
diarrhea, weight loss, oral feeding intolerance, and 
hypoglycemia.  These symptoms were characterized as "mild" 
and occurred on a weekly basis.  His weight loss was 
documented at 2 to 3 pounds per month over the prior six 
months.  He also had moderate reflux symptoms with 
aspiration, but had no actual vomiting.  He was grossly 
malnourished secondary to poor intake and inadequate 
caloric balance.  It was possible that he had 
malabsorption from his PGS.  He was mildly anemic, with a 
hemoglobin and hematocrit of 11 and 42, which was likely 
secondary to his GI bleeding and malnourishment as a 
result of his PGS.  It was noted that he recently 
experienced a large GI bleed secondary to peptic ulcer 
disease.  It was also noted that he used a geri chair to 
prevent aspiration and to provide a stable platform since 
he was nonambulatory.  The physician concluded that the 
veteran's overall condition was poor and that he was not 
expected to live more than 6 to 12 months. 

Based on the foregoing, the Board finds that the evidence 
supports a 100 percent evaluation for the veteran's 
disability due to postgastrectomy syndrome.  The evidence 
shows that gastrojejunal ulcers were identified in 
September 2000, and that the veteran has experienced 
abdominal pain, vomiting, recurring melena, hematemesis, 
and weight loss.  The veteran is also incapacitated and 
confined to a residential nursing facility.  The Board 
notes that the veteran's symptoms were characterized as 
"mild" by a VA examiner in July 2001, and that the veteran 
suffers from many other conditions that contribute to his 
incapacitation.  

The need to distinguish the effects of one 
condition from those of another is not unique to 
mental disorders, but occurs whenever two 
conditions, one service-connected and one not, 
affect similar functions or anatomic areas.  When 
it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue 
be resolved in the claimant's favor, clearly 
dictate that such signs and symptoms be attributed 
to the service-connected condition.  61 Fed. Reg. 
52698 (1996)(commentary accompanying amendments to 
VA regulations governing the rating of mental 
disorders).  

It is not possible to allocate precisely what disability 
is attributable to non-service-connected disease.  
Accordingly, the evidence above reflects a reasonable 
doubt as to whether the veteran's postgastrectomy syndrome 
meets the criteria for a 100 percent evaluation. The Board 
thus finds that a 100 percent evaluation is warranted for 
the veteran's postgastrectomy syndrome.


ORDER

A 100 percent evaluation for the veteran's postgastrectomy 
syndrome is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

